EXAMINER'S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Yasuda (U.S. Patent Publication No. 2014/0342530) teaches a method for providing a substrate/wafer with features/circuits on a first surface of the wafer and having applied a solvent dissolvable mechanical stabilizer/adhesive on the first surface by spin/centrifugal coating followed by processing a second surface of the substrate/wafer while the first surface is fixed to a sample holder. However, Yasuda does not fairly teach or suggest that the mechanical stabilizer/adhesive, which was applied by spin/centrifugal coating was fixed to the sample holder by at least one of vacuum fixing, electrostatic fixing or magnetic fixing.
	Liu (U.S. Patent # 6,872,598) teaches a process for processing/grinding a second surface of a wafer/substrate wherein on a first surface of the wafer at least one mechanical stabilizers/adhesive layer and supporting board were applied and the supporting board was directly fixed to a sample holder/pedestal by vacuum fixing. However, Liu does not fairly teach or suggest that the mechanical stabilizer/supporting board which was directly fixed to the sample holder was applied by centrifugal coating, spray coating or immersion.


Conclusion
	Claims 15, 16, 18 through 22, 24 through 26, 29, 30, 32, and 34 through 36 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712